Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 
Terminal Disclaimer
The terminal disclaimer filed on December 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. US 10496539 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding Claim 1 no prior art teaches “wherein the computing device is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data”.
Regarding claim 8 no prior art teaches “wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.”


Claims 2-7 are dependent on claim 1 and are therefore allowed due at least to this dependence.
Claims 9-13 are dependent on claim 8 and are therefore allowed due at least to this dependence.
Claims 15-20 are dependent on claim 14 and are therefore allowed due at least to this dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private  PAIR  only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138      
/SHAWN X GU/
Primary Examiner, AU2138